 



Exhibit 10.10
PARTHUS TECHNOLOGIES PLC
(subsequently known as PARTHUSCEVA, INC. and CEVA, INC.)
2000 SHARE OPTION PLAN
(amended and restated on May 15, 2007)
1. Purposes of the Plan. The purposes of this Share Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Directors, Employees and Consultants, and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Share Options or Non-statutory Share Options, as determined by
the Administrator at the time of grant.
2. Definitions. As used herein, the following definitions shall apply:
(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
(b) “Applicable Laws” means the legal requirements relating to the
administration of share option plans under United States federal and state
corporate and securities laws, the Code and applicable laws of Ireland.
(c) “Business Day” (a weekday, excluding Saturdays, on which the main clearing
banks in Dublin are open for business and excluding statutory and public
holidays.)
(d) “Board” means the Board of Directors of the Company.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.
(g) “Common Stock” means the common stock of the Company, par value 0.001 per
share.
(h) “Company” means Parthus Technologies plc, a company incorporated under the
laws of the Republic of Ireland, or any successor to the Company.
(i) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services. The term “Consultant” shall also include Directors who are paid only a
director’s fee by the Company or who are not compensated by the Company for
their services as Directors.
(j) “Continuous Status as an Employee or Consultant” means that the employment
or consulting relationship with the Company, any Parent or Subsidiary is not
interrupted or terminated. Continuous Status as an Employee or Consultant shall
not be considered interrupted in the case of (i) any leave of absence approved
by the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.

 

1



--------------------------------------------------------------------------------



 



A leave of absence approved by the Company shall include sick leave, (in
accordance with terms and conditions approved by the Company for the time being)
military leave, or any other personal leave. For purposes of Incentive Share
Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract, including Company
policies. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 91st day of such leave any Incentive Share
Option held by the Optionee shall cease to be treated as an Incentive Share
Option and shall be treated for tax purposes as a Nonstatutory Share Option.
(k) “Director” means a member of the Board.
(l) “Disability” means total and permanent disability as certified by a medical
practitioner (approved by the Board) which compel the Option Holder to
permanently discontinue or alter the nature of his employment.
(m) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
(n) “Exchange Act” means the United States federal Securities Exchange Act of
1934, as amended.
(o) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed or dealt on any established stock exchange or
market, including, without limitation, the NASDAQ Global Market of the National
Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”) System,
the Fair Market Value of the Common Stock shall be the closing sales price for
such Common Stock (or the closing bid, if no sales were reported) as quoted on
such market or exchange (or the exchange with the greatest volume of trading in
the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Financial Times or such other source as the
Administrator deems reliable;
(ii) If the Common Stock is quoted on the NASDAQ System (but not on the NASDAQ
Global Market thereof) or are regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of the Common Stock
shall be the mean between the high bid and low asked prices for the Common Stock
on the last market trading day prior to the day of determination, as reported in
The Financial Times or such other source as the Administrator deems reliable;
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator;
(iv) In no event shall Fair Market Value be less than the par value of the
Common Stock . “Incentive Share Option” means an Option intended to qualify as
an incentive share option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------



 



(p) “IPO” means the initial public offering by the Company of newly issued
Shares, which offering (i) may be effected pursuant to a registration of such
offering pursuant to the Securities Act, 1933 of the United States of America,
and the rules and regulations made thereunder (the “Securities Act”) or pursuant
to any applicable exemption therefrom (including, without limitation,
Regulation S or Rule 144A under the Securities Act) (ii) may be made in
conjunction with a secondary offering of Shares by one or more of the then
existing shareholders of the Company, and (iii) may involve the admission of
Shares of the Company to trading or listing on the Official List of the Irish
Stock Exchange Limited, the London Stock Exchange Limited, any EC Approved
Market (as that term is used in the UK Financial Services Act 1986 (Investment
Advertisement) (Exemptions) Order 192, the National Association of Securities
Dealers Automated Quotation National Market System, the New York Stock Exchange
or any other security exchange.
(q) “Nonstatutory Share Option” means an Option not intended to qualify as an
Incentive Share Option.
(r) “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option grant. Notice of Grant is set out as part I
of the Option Agreement.
(s) “Normal Retirement Age” means the age at which the Optionee (who is an
Employee) is bound to retire in accordance with the terms of his or her
employment (or 60 in the absence of any age for retirement being specified in
accordance with the terms of employment).
(t) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(u) “Option” means an option to purchase shares of Common Stock granted pursuant
to the Plan.
(v) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.
(w) “Option Exchange Program” means a program whereby outstanding options are
surrendered in exchange for options with a lower exercise price.
(x) “Optioned Share” means the shares of Common Stock subject to an Option.
(y) “Optionee” means an Employee or Consultant who holds an outstanding Option.
(z) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

3



--------------------------------------------------------------------------------



 



(aa) “Plan” means this 2000 Share Option Plan.
(bb) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(cc) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(dd) “1998 Share Option Scheme” means the share option scheme adopted by the
board of directors of the Company on 30th March, 1998 and approved by the
members of the Company in general meeting on 8th December, 1998.
3. Shares Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of shares of Common Stock in respect of which
option may be outstanding at any time under the Plan is       shares of Common
Stock.
If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
shares of Common Stock which were subject thereto shall become available for
future grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Common Stock that have actually been issued under the Plan shall
not be returned to the Plan and shall not become available for future
distribution under the Plan.
4. Administration of the Plan.
(a) Procedure.
(i) Multiple Administrative Bodies. If permitted by Rule 16b-3, the Plan may be
administered by different bodies with respect to Directors, Officers who are not
Directors, and Employees who are neither Directors nor Officers.
(ii) Administration With Respect to Directors and Officers Subject to
Section 16(b). With respect to Option grants made to Employees who are also
Officers or Directors subject to Section 16(b) of the Exchange Act, the Plan
shall be administered by (A) the Board, if the Board may administer the Plan in
compliance with the rules governing a plan intended to qualify as a
discretionary plan under Rule 16b-3, or (B) a committee designated by the Board
to administer the Plan, which committee shall be constituted to comply with the
rules governing a plan intended to qualify as a discretionary plan under
Rule 16b-3. In addition such Committee shall be subject to such terms and
conditions as the Board may prescribe. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. From time to time the Board may increase the size of the Committee and
appoint additional members, remove members (with or without cause) and
substitute new members, fill vacancies (however caused), and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the rules governing a plan intended to qualify as a discretionary
plan under Rule l6b-3.

 

4



--------------------------------------------------------------------------------



 



(iii) Administration With Respect to Other Persons. With respect to Option
grants made to Employees or Consultants who are neither Directors nor Officers
of the Company, the Plan shall be administered by (A) the Board or (B) a
committee designated by the Board, which committee shall be constituted to
satisfy Applicable Laws. In addition such Committee shall be subject to such
terms and conditions as the Board may prescribe. Once appointed, such Committee
shall serve in its designated capacity until otherwise directed by the Board.
The Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws.
(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
and, the terms and conditions prescribed by the Board in respect of, to such
Committee, the Administrator shall have the authority, in its discretion:
(i) to determine the Fair Market Value of the Common Stock , in accordance with
Section 2(m) of the Plan;
(ii) to select the Consultants and Employees to whom Options may be granted
hereunder;
(iii) to determine whether and to what extent and the terms on which Options are
to be granted hereunder;
(iv) to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;
(v) to approve forms of agreement (including, without limitation, Option
Agreements) for use under the Plan;
(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option (which need not be identical) granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price per
share of Options to be granted, the time or times when Options may be exercised
(which may be based on performance criteria), any vesting acceleration or waiver
of forfeiture restrictions, and any restriction or limitation regarding any
Option or the shares of Common Stock relating thereto, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;
(vii) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option shall
have declined since the date the Option was granted;
(viii) to construe and interpret the terms of the Plan and Options granted
pursuant to the Plan;
(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including, without limitation, rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;

 

5



--------------------------------------------------------------------------------



 



(x) to modify or amend each Option (subject to Section 14(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator;
(xii) to institute an Option Exchange Program;
(xiii) to determine the terms and restrictions applicable to Options; and
(xiv) to make all other determinations deemed necessary or advisable for
administering the Plan.
(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.
5. Eligibility. Nonstatutory Share Options may be granted to Employees and
Consultants. Incentive Share Options may be granted only to Employees. If
otherwise eligible, an Employee or Consultant who has been granted an Option may
be granted additional Options. No person shall be entitled as of right to
participate in the Plan and the decision as to who shall have the opportunity of
participating in the Plan and the extent of his participation will, subject to
the provisions of this Plan be determined by the Administrator. Every offer of
participation in the Plan is conditional on an Employee or Consultant entering
into an Option Agreement within thirty (30) days (or such longer period as the
Administrator may specify in writing) of any such offer and if such Employee or
Consultant shall fail to enter into such Option Agreement within such period the
offer shall be deemed to have lapsed.
6. Limitations.
(a) Each Option shall be designated in the Notice of Grant as either an
Incentive Share Option or a Nonstatutory Share Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of the
Common Stock subject to an Optionee’s Incentive Share Options granted by the
Company, any Parent or Subsidiary, which become execrable for the first time
during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000 such excess Options shall be treated as
Nonstatutory Share Options. For the purposes of this Section 6(a), Incentive
Share Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of the Common Stock shall be determined as of
the time of grant.

 

6



--------------------------------------------------------------------------------



 



(b) Subject to Applicable Laws, neither the Plan nor any Option shall confer
upon an Optionee any right with respect to continuing the Optionee’s employment
or consulting relationship with the Company, nor shall they interfere in any way
with the Optionee’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause. Without limitation
to the foregoing, in no circumstances shall any Optionee who ceases to maintain
Continuous Status as an Employee or Consultant for whatever reason, be entitled
to compensation for any loss of any right or benefit or prospective right or
benefit whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or otherwise howsoever.
(c) The following limitations shall apply to grants of Options to Employees:
(i) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.
(ii) If an Option is cancelled in the same fiscal year of the Company it was
granted (other than in connection with a transaction described in Section 12),
the cancelled Option will be counted against the limit set forth in this
Section 6(c)(i). For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.
7. Term of Plan. Subject to Section 18 of the Plan, the Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company as described in Section 18 of the Plan. It
shall continue in effect for a term of seven (7) years unless terminated earlier
under Section 14 of the Plan.
8. Term of Option. The term of each Option shall be stated in the Notice of
Grant; provided, however, that in the case of an Incentive Share Option, the
term shall be seven (7) years from the date of grant or such shorter term as may
be provided in the Notice of Grant. Moreover, in the case of an Incentive Share
Option granted to an Optionee who, at the time the Incentive Share Option is
granted, owns a number of shares of Common Stock representing more than ten
percent (10%) of the voting power of all classes of share of the Company or any
Parent or Subsidiary, the term of the Incentive Share Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Notice of Grant.
9. Option Exercise Price and Consideration.
(a) Exercise Price. The per share exercise price for the Common Stock to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
(i) In the case of an Incentive Share Option
(A) granted to an Employee who, at the time the Incentive Share Option is
granted, owns a number of shares of Common Stock representing more than ten
percent (10%) of the voting power of all classes of share of the Company or any
Parent or Subsidiary, the exercise price per share of Common Stock shall be no
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the date of grant.

 

7



--------------------------------------------------------------------------------



 



(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the exercise price per share of Common Stock shall be no
less than one hundred percent (100%) of the Fair Market Value per share of
Common Stock on the date of grant.
(ii) In the case of a Nonstatutory Share Option, the exercise price per share of
Common Stock shall be determined by the Administrator subject to the Applicable
Laws.
(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period.
(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
subject to compliance with Applicable Laws. In the case of an Incentive Share
Option, the Administrator shall determine the acceptable form of consideration
at the time of grant, subject to compliance with Applicable Laws. Such
consideration may consist entirely of:
(i) cash;
(ii) cheque;
(iii) promissory note;
(iv) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;
(v) any combination of the foregoing methods of payment; or
(vi) such other consideration and method of payment for the issuance of the
Common Stock to the extent permitted by Applicable Laws.
10. Exercise of Option.
(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.
An Option may not be exercised for a fraction of a share of Common Stock.

 

8



--------------------------------------------------------------------------------



 



An Option shall be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Common Stock with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan and permitted under the
Applicable Laws. Common Stock issued upon exercise of an Option shall be issued
in the name of the Optionee. Until the name of the purchaser of such Option
Shares is entered in the register of members of the Company, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Share, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) a share certificate to the Optionee as soon
as practicable after the Option is exercised.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issue of the Common Stock to the Optionee on foot
of the exercise of an Option, the name is entered in the register of members,
except as provided in Section 12 of the Plan.
Exercising an Option in any manner shall decrease the number of shares of Common
Stock thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of shares of Common Stock as to which the Option is
exercised.
(b) Termination of Employment or Consulting Relationship. Upon termination of an
Optionee’s Continuous Status as an Employee or Consultant, other than upon the
Optionee’s death or Disability or retirement of an Employee on reaching Normal
Retirement Age, the Optionee may exercise his or her Option, but only within
such period of time as is specified in the Notice of Grant, and only to the
extent that the Optionee was entitled to exercise it at the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Notice of Grant). In the absence of a specified time in the Notice
of Grant, the Option shall remain exercisable for three (3) months following the
Optionee’s termination of Continuous Status as an Employee or Consultant. In the
case of an Incentive Share Option, such period of time shall not exceed three
(3) months from the date of termination. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the Common Stock
covered by the unexercisable portion of the Option shall lapse and revert to the
Plan. If, after termination, the Optionee does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the shares of Common Stock covered by such Option shall revert to the Plan.
(c) Disability of Optionee. In the event that an Optionee’s Continuous Status as
an Employee or Consultant terminates as a result of the Optionee’s Disability,
the Optionee may exercise his or her Option at any time within twelve
(12) months from the date of such termination, but only to the extent that the
Optionee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option as set forth in the
Notice of Grant).

 

9



--------------------------------------------------------------------------------



 



If at the date of termination of an Optionee’s Continuous Status as an Employee
or Consultant by reason of the Optionee’s Disability, the Optionee would not be
entitled to exercise his or her Option because an IPO had not occurred at such
date, the Administrator may at its sole discretion in any particular case permit
any such Optionee to exercise his or her Option on such terms as the
Administrator thinks fit within twelve (12) months of the date of termination of
the Employee’s Continuous Status as an Employee or Consultant (or such shorter
period as the Administrator thinks fit) notwithstanding that an IPO has not
occurred. If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the shares of Common Stock covered by the
unexercisable portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the shares of Common Stock
covered by such Option shall revert to the Plan.
(d) Retirement on Reaching Normal Retirement Age. In the event that an
Optionee’s Continuous Status as an Employee or Consultant terminates as a result
of the Optionee’s retirement on reaching Normal Retirement Age, the Optionee may
exercise his or her Option at any time within twelve (12) months from the date
of such termination, but only to the extent that the Optionee was entitled to
exercise it at the date of such termination (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant). If,
at the date of termination, the Optionee is not entitled to exercise his or her
entire Option, the Common Stock covered by the unexercisable portion of the
Option shall revert to the Plan. If after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the shares of Common Stock covered by such Option shall revert to
the Plan.
(e) Death of Optionee. In the event of the death of an Optionee, the Option may
be exercised at any time within twelve (12) months following the date of death
(but in no event later than the expiration of the term of such Option as set
forth in the Notice of Grant), by the Optionee’s legal personal representatives
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent that the Optionee was entitled to exercise
the Option at the date of death. If, at the time of death, the Optionee was not
entitled to exercise his or her entire Option, the shares of Common Stock
covered by the unexercisable portion of the Option shall immediately revert to
the Plan. If, after death, the Optionee’s legal personal representatives or a
person who acquired the right to exercise the Option by bequest or inheritance
does not exercise the Option within the time specified herein, the Option shall
terminate, and the shares of Common Stock covered by such Option shall revert to
the Plan.
(f) Rule 16b-3. Options granted to individuals subject to Section 16 of the
Exchange Act (“Insiders”) must comply with the applicable provisions of
Rule 16b-3 and shall contain such additional conditions or restrictions as may
be required thereunder to qualify for the maximum exemption from Section 16 of
the Exchange Act with respect to Plan transactions.
11. Non-Transferability of Options. An Option is personal to an Optionee and may
not be sold, pledged, assigned, hypothecated, encumbered, transferred, or
disposed of in any manner (subject only to clause 10 (d) of the Plan) and an
Option shall terminate forthwith if an Optionee purports to do so. An Option may
be exercised, during the lifetime of the Optionee, only by the Optionee and
after his death only by his legal personal representatives or a person who
acquires the right to exercise the Option by bequest or inheritance in
accordance with clause 10(d) of the Plan. The terms of the Plan and the Option
Agreement shall be binding on the executors, administrators, heirs and
successors of the Optionee. In the event that an Optionee shall be adjudicated
bankrupt his Option shall automatically terminate and shall revert to the Plan.

 

10



--------------------------------------------------------------------------------



 



12. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger, Asset Sale or Change of Control.
(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a share subdivision, reverse share subdivision, scrip dividend, combination
or reclassification of the Common Stock , or any other increase or decrease in
the number of issued shares of Common Stock effected (subject to Applicable
Laws) without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of the Common Stock subject to an Option.
(b) Dissolution or Liquidation. In the event of a liquidation or dissolution of
the Company, each outstanding Option under the Plan shall become fully vested
and exercisable immediately prior to the effective date of such liquidation or
dissolution. Effective upon the consummation of such liquidation or dissolution
of the Company, all outstanding Options under the Plan shall terminate to the
extent not exercised prior to such date.
(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of all or substantially all of the assets of
the Company, or the execution by the Company of any agreement with respect to a
merger or sale of all or substantially all of the assets of the Company, all
then outstanding Options under the Plan shall be Assumed, or equivalent options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof). For purposes of this Section 12(c), “Assumed” means either
(i) the Option is expressly affirmed by the Company or (ii) the contractual
obligations represented by the Option are expressly assumed (and not simply by
operation of law) by the acquiring or succeeding corporation (or an affiliate
thereof) in connection with such merger or sale of all or substantially all of
the assets of the Company with appropriate adjustments to the number and type of
securities of the acquiring or succeeding corporation (or an affiliate thereof)
subject to the Option and the exercise price thereof which at least preserves
the compensation element of the Option existing at the time of such merger or
sale of all or substantially all of the assets of the Company as determined in
accordance with the instruments evidencing the agreement to assume the Option.

 

11



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to Assume or substitute for the outstanding
Options under the Plan, then each outstanding Option under the Plan shall become
fully vested and exercisable immediately prior to the effective time of such
merger or sale of all or substantially all of the assets of the Company.
Effective upon the consummation of such merger or sale of all or substantially
all of the assets of the Company, all outstanding Options under the Plan shall
terminate to the extent not “Assumed;” provided, however, that in the event of a
merger or asset sale under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such merger or sale of all or substantially all of the
assets of the Company (the “Acquisition Price”), then the Board may instead
provide that all outstanding Options shall terminate upon consummation of such
merger or sale of all or substantially all of the assets of the Company and that
each Optionee shall receive, in exchange therefor, a cash payment equal to the
amount (if any) by which (A) the Acquisition Price multiplied by the number of
shares of Common Stock subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options.
13. Date of Grant. The date of grant of an Option shall be, for all purposes,
the date on which the Administrator makes the determination granting such
Option, or such other later date as is determined by the Administrator. Notice
of the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.
14. Amendment and Termination of the Plan.
(a) Amendment and Termination. Subject to the provisions of sub-paragraphs
(b) and (c) of this Clause 14 the Board may at any time amend, alter, suspend or
terminate the Plan or any of the provisions thereof in such manner as it may
think fit.
(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.
(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company.

 

12



--------------------------------------------------------------------------------



 



15. Conditions Upon Issuance of Shares.
(a) Legal Compliance. Common Stock shall not be issued pursuant to the exercise
of an Option unless the exercise of such Option and the issuance and delivery of
such Common Stock shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, Applicable Laws, and the
requirements of any share exchange or quotation system upon which the Common
Stock may then be listed or quoted, and shall be further subject to the approval
of counsel for the Company with respect to such compliance.
(b) Investment Representations. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Common Stock is being purchased only
for investment and without any present intention to sell or distribute such
Common Stock if, in the opinion of counsel for the Company, such a
representation is required.
16. Liability of Company.
(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Common Stock as to
which such requisite authority shall not have been obtained.
(b) Grants Exceeding Allotted Common Stock . If the Optioned Share covered by an
Option exceeds, as of the date of grant, the number of shares of Common Stock
which may be issued under the Plan without additional shareholder approval, such
Option shall be void with respect to such excess Optioned Share, unless
shareholder approval of an amendment sufficiently increasing the number of
shares of Common Stock subject to the Plan is timely obtained in accordance with
Section 14(b) of the Plan.
17. Reservation of Common Stock . The Company, during the term of this Plan,
will at all times reserve and keep available such number of authorized shares of
Common Stock as shall be sufficient to satisfy the requirements of the Plan.
18. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such shareholder approval shall be obtained in the
manner and to the degree required under Applicable Laws.

 

13